Citation Nr: 0619727	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-22 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lyons, New 
Jersey


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs medical health care system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
January 1967 to December 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
determination of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Lyons, New Jersey (the Agency of 
Original Jurisdiction (AOJ)), that denied the veteran 
enrollment in the VA health care system.  In September 2005, 
a Travel Board hearing was held before the undersigned at the 
Newark, New Jersey VA Regional Office (RO).  A transcript of 
this hearing is of record.  The case was before the Board in 
December 2005 when it was remanded for additional 
development.

This appeal is being remanded to the AOJ via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran if any action on his part is required.


REMAND

In the December 2005 Remand, the AOJ was directed, in part, 
to undertake further evidentiary development, including 
requesting the veteran's claims file.  Although the AOJ 
contacted a VA records storage vault in Neosha, Missouri in 
search of the veteran's claims file, the evidence of record 
shows that, in June 2004, the claims file was located at 
"RPC 376" in St. Louis, but subsequently may have been 
transferred to either the AOJ or the Newark RO.  

In addition, the AOJ was directed specifically to ask the 
veteran to identify the VA facility where he was seen by 
physicians and obtained prescription medication in 1971.  
Although the veteran was contacted by the AOJ in May 2006, 
there is no indication that he was specifically asked to 
provide the requested information.

Furthermore, the Board noted in the December 2005 remand that 
additional evidence (a March 2004 personal hearing transcript 
and subsequent statements from the veteran) was associated 
with the MAS file subsequent to the issuance of the August 
2003 SOC.  The Board further noted that this evidence has not 
been reviewed by the VAMC and no supplemental SOC (SSOC) was 
issued.  The Board once again notes that, because the veteran 
did not specifically waive the VAMC's consideration of the 
additional evidence, the VAMC must be given the opportunity 
to review this evidence before the Board can enter a 
decision.  See 38 C.F.R. § 20.1304(c).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the AOJ' s failure to follow 
the directives in the December 2005 remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

Accordingly, this case is remanded to the AOJ for the 
following:

1.  The veteran's claims file and any 
original administrative file related to 
this claim that may be maintained at the 
National Records Personnel Center in St. 
Louis, Missouri, or at the Newark, New 
Jersey RO, should be associated with the 
record on appeal.  Any request to obtain 
the veteran's claims file and/or 
administrative file should include the 
appellant's name, claim number, and 
Social Security number.  If any such 
records are unavailable, there should be 
an explanation in the record why this is 
so.

2. The AOJ should undertake exhaustive 
development to ascertain whether or not 
the veteran was enrolled in the VA 
medical care system prior to January 17, 
2003.  Specifically, it should be 
ascertained in what way enrollment for VA 
healthcare was established and documented 
in early 1971 (i.e., Was a specific 
application for medical care required, or 
did a claims identification card suffice 
for a presenting veteran to receive VA 
treatment?  If an application was 
required, where/how were the applications 
maintained, and were such records retired 
or destroyed at some point thereafter?  
Is there a master roll of all veterans 
who sought/received medical care at the 
various facilities in 1971?  Are 1971 
retired clinic/pharmacy records for the 
various VA facilities stored at any 
records depository? Etc.).

The veteran should be asked to identify 
the VA facility where he was seen by 
physicians and obtained prescription 
medication in 1971 and, to the extent 
possible, provide dates (or ranges of 
time by month) when this occurred.  The 
AOJ should arrange for exhaustive 
development (by requests to all 
facilities identified and records 
depositories where records might have 
been required) for verification of the 
veteran's alleged treatment 
by/prescriptions from VA in 1971.  This 
should include any pharmacy 
records/master lists of patients 
receiving medication from VA, as well as 
clinic records/master lists of patients 
at the various VA facilities.

3.  The AOJ should then review and 
readjudicate the matter on appeal.  It 
should be definitively established 
whether the veteran was enrolled in the 
VA healthcare system prior to January 17, 
2003 (and including whether he received 
VA treatment/prescribed medications in 
1971, as alleged).

If such action does not grant the benefit 
claimed, the AOJ should provide the 
veteran and his representative a SSOC 
that contains the full reasons and bases 
for the determination.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


